Case 3:16-md-02738-FLW-LHG Document 24945 Filed 08/25/21 Page 1 of 2 PageID: 150086




                            UNITED STATES DISTRICT COURT FOR
                               THE DISTRICT OF NEW JERSEY



    IN RE: JOHNSON & JOHNSON                                        MDL No. 2738 (FLW) (LHG)
    TALCUM POWDER PRODUCTS
    MARKETING, SALES
    PRACTICES, AND PRODUCTS
    LIABILITY LITIGATION



                                 SPECIAL MASTER ORDER NO. 9

           The Special Master (“SM”) being desirous of bringing the parties’ privilege dispute to an

    end; and the SM being interested in fashioning the most efficient and effective procedure to reach

    this result; and the parties having advised the SM that they will abide by the SM’s Opinion and

    Order No. 5 and Order No. 8; and the SM finding good cause to enter this Order; and accordingly,

           IT IS HEREBY ORDERED this 24th day of August, 2021, as follows:

           1.      By August 27, 2021, defendants shall produce the documents for which their
                   privilege assertions were overruled.

           2.      As to the first one-half (1/2) of the remaining approximate 3,600 documents on
                   defendants’ privilege log challenged by plaintiffs, by September 20, 2021,
                   defendants shall review the documents and produce the documents for which their
                   privilege assertions were overruled. As to those documents that defendants believe
                   are privileged, they shall be submitted to the SM for its in camera review by
                   September 20, 2021. The SM will thereafter determine which documents are
                   plainly privileged without additional evidentiary support. As to the other
                   documents, defendants will be given an opportunity to support their privilege
                   assertions. No allegedly privileged document will be produced without giving
                   defendants an opportunity to provide evidentiary support for their privilege
                   assertion. Before the SM issues any ruling, plaintiffs will be given an opportunity
                   to challenge defendants’ arguments.

           3.      By October 4, 2021, the remaining one-half (1/2) of the approximate 3,600
                   documents shall be reviewed and defendants shall produce the documents for which
                   their privilege assertions were overruled. As to those documents that defendants
                   believe are privileged, they shall be submitted to the SM for its in camera review
                   by October 4, 2021. Thereafter the same procedure as set forth in paragraph 2 will
                   be followed.
Case 3:16-md-02738-FLW-LHG Document 24945 Filed 08/25/21 Page 2 of 2 PageID: 150087




          4.     As to the first one-half (1/2) of defendants’ redacted documents, plaintiffs shall
                 identify the redactions they challenge by September 20, 2021. The challenged
                 redactions shall be submitted to the SM for its in camera review by September 27,
                 2021. Defendants shall identify on an unredacted copy of each challenged
                 document the portions that have been redacted. Thereafter the same procedure as
                 set forth in paragraph 2 will be followed.

          5.     As to the remaining one-half (1/2) of defendants’ redacted documents, plaintiffs
                 shall identify the redactions they challenge by October 4, 2021. The challenged
                 redactions shall be submitted to the SM for its in camera review by October 11,
                 2021. Thereafter the same procedure as set forth in paragraph 2 will be followed.

          6.     The SM will hold oral argument by Zoom on September 27, 2021 at 10:00 a.m. to
                 address the parties’ dispute regarding plaintiffs’ Fed.R.Civ.P. 30(b)(6) deposition
                 notices.




    Dated: August 24, 2021                     By: /s/ Joel Schneider
                                                  SPECIAL MASTER
                                                  HON. JOEL SCHNEIDER (RET.)
